                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNDERWRITERS AT LLOYD'S
                                         SUBSCRIBING TO COVER NOTE                    Case No. 19-cv-02945-PJH
                                  8      B1526MACAR1800089,
                                  9                   Plaintiff,                      ORDER DENYING MOTION TO
                                                                                      DISMISS
                                  10            v.
                                                                                      Re: Dkt. No. 31
                                  11     ABAXIS, INC., et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15         Defendants Abaxis, Inc. and Zoetis, Inc.’s motion to dismiss came on for hearing

                                  16   before this court on November 20, 2019. Plaintiff appeared through its counsel, Philip

                                  17   Fant and David Maloof. Defendants appeared through their counsel, Jason Richardson.

                                  18   Having read the papers filed by the parties and carefully considered their arguments and

                                  19   the relevant legal authority, and good cause appearing, the court hereby DENIES THE

                                  20   MOTION, for the reasons stated at the hearing.

                                  21         IT IS SO ORDERED.

                                  22   Dated: November 20, 2019

                                  23                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  24                                              United States District Judge
                                  25

                                  26
                                  27

                                  28
